IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David Gabriel,                         :
                         Petitioner    :
                                       :
                 v.                    :        No. 1499 C.D. 2019
                                       :
Workers' Compensation Appeal           :
Board (Procter and Gamble              :
Products Company),                     :
                       Respondent      :


PER CURIAM                            ORDER


                 NOW, November 18, 2020, upon consideration of Respondent

Procter and Gamble Products Company’s application for reargument, the

application is denied.